

115 S841 IS: National Veterans Memorial and Museum Act
U.S. Senate
2017-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 841IN THE SENATE OF THE UNITED STATESApril 5 (legislative day, April 4), 2017Mr. Portman (for himself and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo designate the Veterans Memorial and Museum in Columbus, Ohio, as the National Veterans Memorial
			 and Museum, and for other purposes.
	
 1.Short titleThis Act may be cited as the National Veterans Memorial and Museum Act. 2.Findings; Sense of Congress (a)FindingsCongress finds the following:
 (1)The Veterans Memorial and Museum is a civic landmark and cultural institution being built in Columbus, Ohio, to honor, connect, inspire, and educate all people of the United States about the service and sacrifice of more than 40,000,000 veterans, over half of whom are living today, and 1,100,000 fallen who have bravely defended the freedoms enjoyed by all citizens of the United States of America.
 (2)The Veterans Memorial and Museum is the only public museum of its kind that exists for the exclusive purpose of interpreting the collective experiences of veterans of the United States of America across all eras, conflicts, and branches of the military.
 (3)The Veterans Memorial and Museum would attract and educate a diverse group of audiences from across the country through its visitor-centered, interactive, and participatory exhibits.
 (4)The Veterans Memorial and Museum would work to help bridge the military-civilian gap that has increasingly isolated veterans and their families and often made the journey from civilian to soldier back to civilian more difficult to navigate.
 (b)Sense of CongressIt is the sense of Congress that— (1)the Veterans Memorial and Museum will preserve the stories and legacy of service so that visitors can conduct a critical evaluation of the history and evolution of our country as seen through the lens of the military experience;
 (2)the Veterans Memorial and Museum will inspire civilians to serve their communities and country as active and engaged citizens;
 (3)the Veterans Memorial and Museum will be a beacon for all veterans, veteran families, and civilians of this country to ensure that the sacrifices of America’s service men and women are a guarantee to posterity;
 (4)the State of Ohio, Franklin County, and many more private individuals, foundations, and corporations have contributed millions of dollars to design and construct this national destination, which broke ground in December 2015; and
 (5)it is fitting and proper to refer to the Veterans Memorial and Museum in Columbus, Ohio, as the National Veterans Memorial and Museum. 3.Designation of National Veterans Memorial and Museum (a)DesignationThe Veterans Memorial and Museum is hereby designated as the National Veterans Memorial and Museum.
 (b)Veterans Memorial and Museum definedIn this section, the term Veterans Memorial and Museum means the memorial and museum that is, as of the date of the enactment of this Act, being constructed on an approximately 7-acre area on West Broad Street, Columbus, Ohio, bounded by the Scioto River and the Scioto Greenway.